Third District Court of Appeal
                                State of Florida

                         Opinion filed November 12, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-203
                    Lower Tribunal Nos. 13-13766, 13-13143
                              ________________


                             Shaun D. Bolton, Jr.,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Alberto Milian, Judge.

      Shaun D. Bolton, Jr., in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and GORDO and LOBREE, JJ.

      PER CURIAM.
     Affirmed. See Russ v. State, 313 So. 2d 758 (Fla. 1975); Godoy v. State, 541
So. 2d 1366 (Fla. 3d DCA 1989).




                                       2